Cobb, P. J.
1. When an amendment is offered to a motion for a neW trial, it is the better practice to allow the amendment and overrule the motion, if no ground in the original or amended motion is meritorious. But a refusal to allow an amendment to a motion for a new trial will not work a reversal of the judgment, when the amendment offered did not contain a meritorious ground.
2. The evidence authorized the verdict, and no sufficient reason appears for reversing the judgment.

Judgment affirmed.


All the Justices concur.